THE SOUTH FINANCIAL GROUP

MANAGEMENT INCENTIVE COMPENSATION PLAN

(Amended and Restated Effective January 1, 2008)

 

DISCLAIMER

 

THIS DOCUMENT IS NOT A CONTRACT OF EMPLOYMENT. THE EMPLOYMENT RELATIONSHIP
BETWEEN THE SOUTH FINANCIAL GROUP, INC. AND ITS AFFILIATED COMPANIES
(COLLECTIVELY, “TSFG”) AND EMPLOYEES WHO DO NOT HAVE A SPECIFIC INDIVIDUAL
EMPLOYMENT CONTRACT IS AT-WILL AND VOLUNTARY. THIS MEANS THAT EITHER TSFG OR THE
EMPLOYEE CAN TERMINATE THE EMPLOYMENT RELATIONSHIP AT ANY TIME WITH OR WITHOUT
CAUSE AND WITH OR WITHOUT NOTICE. THE EMPLOYMENT AT-WILL STATUS OF SUCH
EMPLOYEES CANNOT BE ALTERED BY THIS DOCUMENT OR ANY OTHER STATEMENT OR
REPRESENTATION, BUT CAN ONLY BE CHANGED BY A WRITTEN CONTRACT, WHICH MUST BE
SIGNED BY THE APPROPRIATE MEMBER OF TSFG’S EXECUTIVE COMMITTEE.  

 

ALL EMPLOYEES WHO HAVE ENTERED INTO OR MAY LATER ENTER INTO SUCH A WRITTEN
CONTRACT ARE FURTHER ADVISED THAT THIS DOCUMENT DOES NOT AND CANNOT IN ANY WAY
ALTER, MODIFY, OR AMEND SUCH A CONTRACT.  

 

ALL EMPLOYEES ARE FURTHER ADVISED THAT THE EMPLOYMENT RELATIONSHIP BETWEEN TSFG
AND ITS EMPLOYEES IS NOT MODIFIED IN ANY WAY BY ANY EMPLOYEE'S OWNERSHIP,
VESTING, OR OTHER INTEREST OF ANY KIND IN ANY BENEFIT OR ASSET THAT MAY BE
PROVIDED OR AWARDED UNDER THIS PLAN.

 

SOME PROVISIONS OF THIS PLAN MAY BE CONDITIONED UPON CONTINUED EMPLOYMENT WITH
TSFG OR MAY OTHERWISE BE RELATED TO THE DURATION OF EMPLOYMENT WITH TSFG. NO
RELATIONSHIP BETWEEN THE PROVISIONS OF THIS PLAN AND A PARTICIPANT'S STATUS AS
AN EMPLOYEE WITH TSFG SHALL CONSTITUTE AN ALTERATION OF ANY KIND TO THE
EMPLOYMENT RELATIONSHIP BETWEEN TSFG AND SUCH PARTICIPANT.

 

I    

PURPOSE

 

The South Financial Group Management Incentive Compensation Plan (the “Plan”)
which, subject to approval by the stockholders of The South Financial Group (the
“Company”), shall be effective with respect to Covered Employees as of January
1, 2003, is designed to provide a significant and variable economic opportunity
to selected officers and employees of the Company as a reflection of their
individual and group contributions to the success of the Company and its
subsidiaries. Payments pursuant to Section IX of the Plan are intended to
qualify under Section 162(m)(4)(C) of the Internal Revenue Code of 1986, as
amended, as excluded from the term “applicable employee remuneration” (such
payments are hereinafter referred to as “Excluded Income”).

 

II

DEFINITIONS

 

“Board” shall mean the Board of Directors of the Company.

“Bonus” shall mean a cash award payable to a Participant pursuant to the terms
of the Plan, including an Incentive Award.

“Code” shall mean the Internal Revenue Code of 1986, as amended.



“Committee” shall mean the Compensation Committee of the Board.

“Company” shall mean The South Financial Group, a South Carolina corporation,
and its subsidiaries.

“Covered Employees” shall mean Participants designated by the Committee who are
or are expected to be “covered employees” within the meaning of
Section 162(m)(3) of the Code for the Measurement Period in which a Bonus
hereunder is payable and for whom the Committee intends that amounts payable
hereunder constitute Excluded Income.

“Disinterested Person” shall mean a member of the Board who qualifies as an
“outside director” for purposes of Section 162(m) of the Code.

“Incentive Award” shall have the meaning set forth in Article IX hereof.

“Individual Agreement” shall mean an employment, consulting or similar agreement
between a Participant and the Company or one of its Subsidiaries or Affiliates.

“Measurement Period” shall have the meaning set forth in Article IX hereof.

“Participant” shall have the meaning set forth in Article IV hereof.

“Payment Date” shall mean the date following the conclusion of a particular
Measurement Period on which the Committee certifies that applicable Performance
Goals have been satisfied and authorizes payment of corresponding Bonuses.
Notwithstanding any other provision of this Plan, the Payment Date shall be no
later than March 15 following the last day of the Measurement Period on which
the Bonus is based.

“Performance Goals” shall have the meaning set forth in Article IX hereof.

“Target Bonus” shall mean the amount determined by multiplying a Participant’s
base salary as of the last day of the applicable Measurement Period by a
percentage designated by the Committee in its sole discretion at the time the
award is granted, which percentage need not be the same for each Participant.
Notwithstanding the foregoing, in the case of a Participant who is a Covered
Employee, such Target Bonus shall be determined based upon the Participant’s
base salary as of the day immediately preceding the commencement of the
applicable Measurement Period. The maximum Bonus payable to a Participant for
any Measurement Period shall be 250 percent of such Participant’s annual base
salary (as determined above) appropriately adjusted to reflect the length of
such Measurement Period.

 

III

ADMINISTRATION

 

The Plan shall be administered by the Committee or such other committee of the
Board which is composed of not less than two Disinterested Persons, each of whom
shall be appointed by and serve at the pleasure of the Board.

In administering the Plan, the Committee may at its option employ compensation
consultants, accountants and counsel (who may be the independent auditors and
outside counsel and compensation consultants of the Company) and other persons
to assist or render advice to the Committee, all at the expense of the Company.

 

IV

ELIGIBILITY

 

The Committee shall, in its sole discretion, determine for each Measurement
Period those officers and employees of the Company who shall be eligible to
participate in the Plan (the “Participants”) for such Measurement Period based
upon such Participants’ opportunity to have a substantial impact on the
Company’s operating results. Nothing contained in the Plan shall be construed as
or be evidence of any contract of employment with any Participant for a term of
any length nor shall participation in the Plan in any Measurement Period by any
Participant require continued participation by such Participant in any
subsequent Measurement Period.

 

-2-



V

DETERMINATION OF BONUS

 

Subject to Article IX hereof, the form and amount of each Bonus award to a
Participant shall be determined by and in the discretion of the Committee. The
Committee may condition the earning of a Bonus upon the attainment of specified
performance goals measured over a period not greater than one year relating to
the Participant or the Company, or a subsidiary, division or department of the
Company for or within which the Participant is primarily employed, or upon such
other factors or criteria as the Committee shall determine, which performance
goals may be different for each Participant. Bonuses payable under the Plan will
consist of a cash award from the Company, based upon a percentage of the Target
Bonus and the degree of achievement of such performance goals over the
Measurement Period. Bonuses under this Plan for Covered Employees shall be
subject to pre-established Performance Goals in accordance with Article IX
hereof. The Committee may, in its sole discretion, increase (other than for
Covered Employees) or decrease the amount of any Bonus payable to a Participant
and may award Bonuses to Participants (other than Covered Employees) even though
the Bonuses are not earned. Bonuses earned or otherwise awarded will be paid on
the Payment Date.

 

VI

TERMINATION OF EMPLOYMENT

 

In the event that a Participant’s employment with the Company terminates for any
reason prior to the Payment Date with respect to any Bonus, the balance of any
Bonus which remains unpaid at the time of such termination shall be payable to
the Participant, or forfeited by the Participant, in accordance with the terms
of the award granted by the Committee; provided, however, that in the case of a
Covered Employee, no amount shall be payable unless the Performance Goals are
satisfied unless the termination of employment of the Covered Employee is a
termination due to death or disability. Participants who remain employed through
the Measurement Period but whose employment is terminated prior to the Payment
Date shall be entitled to receive Bonuses payable with respect to such
Measurement Period, unless such employment is terminated for cause (as defined
at common law, or if the Participant is party to an Individual Agreement, as
defined therein).

 

VII

AMENDMENT AND TERMINATION

 

The Board shall have the right to amend, modify or terminate the Plan from time
to time but no such amendment or modification shall, without prior approval of
the Company’s stockholders, change Article IX of this Plan to alter the business
criteria on which the Performance Goals are based or to increase the amount set
forth in Section (e) of Article IX, materially increase the amount available for
Incentive Awards, materially increase the benefits accruing to Participants
hereunder who are Covered Employees, materially modify the requirements
regarding eligibility for participation in the Plan or, without the consent of
the Participant affected, impair any award made prior to the effective date of
the amendment, modification or termination.

 

VIII

MISCELLANEOUS

 

Bonus payments shall be made from the general funds of the Company and no
special or separate fund shall be established or other segregation of assets
made to assure payment. No Participant or other person shall have under any
circumstances any interest in any particular property or assets of the Company.
The Plan shall be governed by and construed in accordance with the laws of the
State of South Carolina, without regard to its principles of conflict of laws.

 

-3-



IX

PROCEDURES FOR CERTAIN DESIGNATED PARTICIPANTS

 

Bonuses under the Plan to Participants who are Covered Employees shall be
subject to pre-established Performance Goals as set forth herein.
Notwithstanding Article V hereof, the Committee shall not have discretion to
modify the terms of awards to such Participants except as specifically set forth
in this Article IX.

(a)           Target Bonus. Prior to the commencement of a Measurement Period,
the Committee shall grant bonus award opportunities (“Incentive Awards”) to such
of the Participants who may be Covered Employees, payment of which shall be
conditioned upon satisfaction of specific Performance Goals measured over a
period not greater than one year established by the Committee in writing prior
to or at the time of grant. An Incentive Award shall consist of a cash award
from the Company to be based upon a percentage of a Target Bonus. The extent, if
any, to which an Incentive Award will be payable will be based upon the degree
of achievement of such pre-established Performance Goals over such specified
Measurement Period; provided, however, that the Committee may, in its sole
discretion, reduce the amount which would otherwise be payable with respect to a
Measurement Period (under which circumstances the Participant will have no right
to receive the amount of such reduction even if the Performance Goals are met).

(b)           Measurement Period. The Measurement Period will be a period of one
fiscal year, unless a shorter period is otherwise selected and established in
writing by the Committee at the time the Performance Goals are established with
respect to a particular Incentive Award (the period so specified being herein
referred to as the “Measurement Period”).

(c)           Performance Goals. The performance goals (“Performance Goals”)
established by the Committee at the time an Incentive Award is granted will be
comprised of specified levels of the Company’s stock price, market share, sales,
asset quality, non-performing assets, earnings per share, return on equity,
costs, operating income, marketing-spending efficiency, return on operating
assets, return on assets, core non-interest income and/or levels of cost savings
during the Measurement Period, provided that the outcome of such Performance
Goals shall be substantially uncertain at the time the Performance Goals are
established.

(d)           Payment of an Incentive Award. At the time the Incentive Award is
granted, the Committee shall prescribe a formula to determine the percentage of
the Target Bonus which may be payable based upon the degree of attainment of the
Performance Goals during the Measurement Period. If the minimum Performance
Goals established by the Committee are not met, no payment will be made to a
Participant who is a Covered Employee. To the extent that the minimum
Performance Goals are satisfied or surpassed, and upon written certification by
the Committee that the Performance Goals have been satisfied to a particular
extent and any other material terms and conditions of the Incentive Awards have
been satisfied, payment shall be made on the Payment Date in accordance with the
prescribed formula based upon a percentage of the Target Bonus unless the
Committee determines, in its sole discretion, to reduce the payment to be made.
In no event shall an Incentive Award be paid to a Covered Employee unless and
until the Plan ahs been approved by the Company’s stockholders.

(e)           Maximum Payable. The maximum amount payable to a Covered Employee
for any fiscal year of the Company shall be $2,500,000.

 

 

-4-

 

 